Citation Nr: 0208085	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-22 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss, with otomastoiditis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  A videoconference hearing was 
conducted before the undersigned in February 2001 and the 
case was thereafter remanded by the Board in April 2001, for 
additional development.  The case has been returned to the 
Board for appellate disposition.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  The service-connected right ear hearing loss, with 
otomastoiditis, is currently manifested by an average 
puretone threshold of 34 decibels, a speech recognition score 
of 100 percent, a normal mastoid, and no evidence of 
suppuration or aural polyps.


CONCLUSION OF LAW

A compensable disability rating for right ear hearing loss, 
with otomastoiditis, is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.85-4.87a, Diagnostic Codes 6100, 6200, 6201 (1998); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.85-4.87, Diagnostic Codes 
6100, 6200, 6201 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(hereinafter, "the VCAA"), currently codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The VCAA is applicable to all claims filed on or after the 
date of its enactment, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is 
therefore applicable to the claim on appeal.
 
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to most claims filed before that date but 
not decided by the VA as of that date.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim for a 
compensable rating for right ear hearing loss, with 
otomastoiditis.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); and the 
recent decision of Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has kept the veteran informed of its actions to develop the 
record, of the need for him to submit specific types of 
competent evidence that will substantiate his claim for an 
increased rating, and of the specific reasons for denying his 
claim.  In this regard, it is noted that, in the Statement of 
the Case that was issued in February 1999, and in the 
Supplemental Statements of the Case (SSOCs) that were issued 
in June 1999 and August 2001, the veteran was advised of the 
laws and regulations applicable to his claim, of the evidence 
that had been considered by the RO, and of the specific 
reasons for the continued denial of his claim.  The veteran 
was informed, by letter dated April 19, 2001, of the 
enactment of the VCAA, with its re-designed duty to assist 
and notify, of the evidence that he still needed to submit in 
order to be successful in his quest for increased disability 
compensation benefits, and of the evidence that the RO had 
already reviewed.  The veteran was also asked, in that 
letter, to sign and return a release form authorizing the RO 
to secure any additional pertinent evidence that there might 
still be missing from the record, and was further advised 
that medical examinations were in the process of being 
scheduled.  (Those medical examinations were shortly 
thereafter conducted, as noted later in this decision, in 
June 2001.)  No reply from the veteran was received by the 
RO, as noted in the August 2001 SSOC, and the Board further 
notes that the veteran has not identified any additional 
pertinent evidence that may be available but not yet part of 
the record.  Thus, no additional assistance to the veteran is 
necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Factual background

A review of the record reveals that service connection for 
right ear hearing loss, with serous otomastoiditis, was 
granted in an August 1997 rating decision.  A zero percent 
was assigned for this disability.

VA medical records dated in November 1997 and January 1998 
reveal complaints of hearing loss and impressions of chronic 
otomastoiditis and mixed hearing loss.

On VA "ear disease" examination in April 1998, the examiner 
noted that the veteran had had a ventilating tube inserted in 
his right ear during service, that he had had hearing 
problems ever since and that, when the examiner last saw him, 
the veteran had "chronic changes" in the right ear.  At the 
time of this examination, the veteran again complained of 
hearing loss.  His auricles and canals were normal.  There 
was a massive retraction in the right ear with the drumhead 
down on promontory in the posterior portion.  The perforation 
of his eardrum had healed.  The mastoids were clear.  The 
impression was listed as chronic bilateral otitis media due 
to chronic Eustachian tube dysfunction, and probable mild 
bilateral mixed hearing loss, probably worse on the right 
today than on the left.

On VA audiological evaluation in April 1998, the veteran 
complained of bilateral decreased hearing when trying to 
understand conversations in most listening situations.  His 
right ear puretone thresholds, in decibels, and the average 
threshold figure, were reported as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
30
35
65
41







Word recognition (speech discrimination) scores were noted to 
be "good bilaterally," speech reception thresholds were in 
agreement with pure tone responses, and the examiner opined 
that the veteran had a mild to severe conductive hearing loss 
in his right ear.  He also stated that it was his impression 
that the veteran would experience noticeable difficulty 
understanding conversation in the presence of competing 
background noise and that he had discussed these results with 
the veteran, whom he had advised regarding medical management 
for his right ear disability.

A co-worker of the veteran asserted, in an undated statement 
that was received at the RO in August 1998, that he had known 
the veteran for about 10 years and that he had noticed that 
his hearing got worse every year.

A September 1998 report from a private ear, nose and throat 
(ENT) specialist reveals a word recognition score of 100 
percent in the right ear and the following puretone 
thresholds, and average puretone figure (as calculated by the 
Board):




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
55
55
51







(The average puretone threshold level reported was of 35, but 
it is noted that this figure was calculated differently than 
it is done by VA, as it was calculated by adding the figures 
reported for the frequencies 500, 1000, and 2000, and 
dividing their sum by three.)

A handwritten statement presumably from the above ENT 
specialist, also dated in September 1998, reads as follows:

[The veteran] has resolved his [serous 
otitis media of the right ear, and] his 
ENT exam is negative except for 
sensorineural hearing loss.

Based on the above evidence, the RO denied a compensable 
rating for the service-connected right ear disability in the 
rating decision hereby on appeal, dated in  November 1998.

At the February 2001 videoconference hearing, the veteran 
stated, in essence, that he believed that his service-
connected right ear hearing loss, with otomastoiditis, should 
be rated higher than zero percent disabling because it was 
currently more severe than before.  He said that his ear 
ached "from time to time," but denied taking any medication 
for it, or wearing a hearing aid, although he said that he 
had been advised that he needed one.  It is noted that his 
representative invited the Board, at the outset of that 
hearing, to consider rating separately the veteran's right 
ear hearing loss and his otomastoiditis, under Diagnostic 
Codes 6100 and 6200, respectively, of VA's Schedule for 
Rating Disabilities (the Schedule).  He also requested that 
the veteran be re-examined by VA.  The re-examination was 
requested in the April 2001 Board Remand, and the veteran was 
accordingly examined by VA, in June 2001.

According to the report of a June 2001 VA "ear disease" 
examination, the veteran had had chronic middle ear problems 
in 1997 and 1998, for which he had been treated with a 
ventilating tube, which helped for a little while.  The 
veteran was not able to intentionally auto-insufflate his 
ears, and currently complained of hearing loss, which he 
believed was getting worse.  He denied taking any medicines.  
On examination, a cerumen plug was removed from the right 
ear.  The drum head was permanently retracted and attached to 
the incudostapedial complex.  The middle ear was pneumatized.  
The mastoid, however, was normal, as were the canal and 
auricle.  The impression was bilateral chronic 
otomastoiditis, and the examiner opined that this condition 
had been stable since he had first seen him, and that he did 
not expect it to improve.

On VA audiological evaluation in June 2001, the veteran again 
complained of hearing loss, which he said was progressively 
getting worse.  He also complained of tinnitus, a disability 
for which it is noted that he is already service-connected.  
His word recognition score was again of 100 percent in the 
right ear, and the following puretone thresholds, and average 
puretone figure, were reported:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
20
30
50
34







The examiner also opined that the veteran had a slight to 
severe conductive bilateral hearing loss, that speech 
reception thresholds were in agreement with puretone 
responses in both ears, and that word recognition scores were 
excellent, bilaterally.  In view of these results, he stated 
that it was his impression that the veteran would indeed 
experience some difficulty understanding speech, especially 
in the presence of competing background noise, even though 
his hearing loss was minimal.

Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2001).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2001).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2001).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Where, as in the present case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

At the outset, the Board notes that the VA regulations 
addressing the rating of service-connected hearing loss were 
amended in 1999, that is, during the pendency of this appeal. 
Therefore, VA must consider both the old and new regulations, 
and apply those most favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991).  Neither set of 
regulations, however, is more favorable to the veteran in 
this particular case, insofar as the regulations were amended 
only to ensure that current medical terminology and 
unambiguous criteria were used, and to reflect current 
medical advances.  The tables used to assign the Roman 
numerals and, then, to assign the appropriate disability 
rating, were not changed.  The amended regulations do include 
additional provisions that pertain to hearing loss of 55 
decibels or more in each of the four specified frequencies 
(i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss 
with a puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86(a), (b) (2001).  These provisions are not pertinent in 
this case because the veteran has neither hearing loss of 55 
decibels in all four respective frequencies, nor a 30 decibel 
loss at 1000 Hertz and a 70 decibel loss at 2000 Hertz in his 
right ear.  Thus, overall, the Board is of the opinion that 
the outcome of this case is the same under either set of 
regulations.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average puretone hearing threshold level, as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d) (2001).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2001).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e) (2001).  If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the non-service-connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of I, subject to the provisions of section 3.383 
of the United States Code of Federal Regulations ("the 
CFR"), which, for purposes of this case are inapplicable 
because the portion of section 3.383 that applies to hearing 
loss only addresses cases in which there is total deafness in 
both ears, one service-connected and the other not.  
38 C.F.R. § 4.85(f) (2001).

Table VII was amended in that hearing loss is now rated under 
a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999).

In addition to the above, prior to the amendments of 1999, 
the Schedule provided for a single rating of 10 percent for 
chronic, suppurative otitis media, during the continuance of 
the suppurative process, and mandated that this rating was to 
be combined with ratings for loss of hearing.  38 C.F.R. 
§ 4.87a, Part 4, Diagnostic Code 6200 (1998).  The Schedule 
also mandated that chronic, catarrhal otitis media be rated 
under loss of hearing.  38 C.F.R. § 4.87a, Part 4, Diagnostic 
Code 6201 (1998).

Currently, Diagnostic Code 6200 addresses, in addition to 
chronic suppurative otitis media, mastoiditis and 
cholesteatoma, and provides that all of these conditions, or 
any combination of them, are to be rated separately.  It also 
provides for a single rating of 10 percent when there is 
evidence of suppuration, or aural polyps.  38 C.F.R. § 4.87, 
Part 4, Diagnostic Code 6200 (2001).  Also currently, 
Diagnostic Code 6201 addresses chronic nonsuppurative otitis 
media, with effusion, also referred to as serous otitis 
media, and mandates that the rating be accomplished based on 
hearing impairment.  38 C.F.R. § 4.87, Part 4, Diagnostic 
Code 6201 (2001).  

Pursuant to the holding in the case of Francisco, the Board 
must evaluate all the pertinent evidence in the file, but 
with greater weight being assigned to the most recent 
competent evidence of record, which is reflected in this 
particular case in the reports of the two VA medical 
examinations that the veteran underwent in June 2001.  These 
reports reveal an average puretone threshold of 34 decibels 
for the right ear, with a perfect (100 percent) word 
recognition score.  Applying this data to Table VI of the 
Schedule, the Roman numeric designation of I is the 
appropriate designation for the veteran's right ear.  38 
C.F.R. § 4.85, Table VI (2001).  A Roman numeral designation 
of I is assigned to the nonservice-connected left ear, per 
§ 4.85(f).  When the formula in Table VII for determining the 
actual rating is applied to these numeric designations, the 
result is a noncompensable (0 percent) disability rating.  38 
C.F.R. § 4.85, Table VII  (2001).  (It is noted that the same 
result would be obtained if the data reported by VA in April 
1998, or the data reported by the private ENT specialist, in 
September 1998, had been used.)

Accordingly, there is no basis for assigning an increased 
disability rating for the veteran's right ear hearing loss in 
the present case.

The Board is certainly cognizant of the veteran's argument to 
the effect that his right ear hearing loss is severe, and of 
his belief that it should therefore be rated higher than zero 
percent disabling.  However, the Board is bound in its 
decisions by applicable provisions of law and regulations.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 19.5 (2001).  Also, the Court has explained that the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical application of the Schedule to 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the mandated mechanical application of 
the Schedule to the numeric designations assigned based on 
the reported audiometric evaluations does not warrant a 
compensable rating.

In reviewing the otomastoiditis aspect of the veteran's 
increased rating claim, the Board notes that a compensable 
rating would not be warranted either under Diagnostic Code 
6201, because that code mandates the rating to be 
accomplished under the rating for hearing loss, nor under 
Diagnostic Code 6200, insofar as there is no evidence of 
record that the veteran's otomastoiditis is currently 
manifested by suppuration or aural polyps.  To the contrary, 
the veteran's private ENT specialist said, in September 1998, 
that the veteran's otitis media had resolved and that the ENT 
exam was negative other than for sensorineural hearing loss.  
Also, the recent medical evidence in the file reveals a 
normal mastoid and the VA examiner's comment to the effect 
that the veteran's otomastoiditis, while chronic and not 
expected to improve, has remained stable.  Thus, a 
compensable rating under either diagnostic code (which would 
be a separate rating if the veteran's right ear hearing loss 
were compensable and there were evidence of suppurative 
otitis media or aural polyps) is not warranted either.

Again, while the Board is aware of the veteran's belief that 
his service-connected right ear hearing loss, with 
otomastoiditis, should be rated higher than zero percent 
disabling, the Board has to follow the law and regulations, 
which in this particular case, and at this particular point 
in time, do not permit a grant of the requested benefit 
sought by the veteran.

In view of all of the above, the Board concludes that a 
compensable disability rating for right ear hearing loss, 
with otomastoiditis, is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for this disability.  While there is 
evidence that the veteran's service-connected right ear 
hearing loss, with otomastoiditis interferes with his ability 
to maintain employment, he is currently employed and the 
level of impairment is contemplated within the schedular 
standards.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).



ORDER

A compensable rating for right ear hearing loss, with 
otomastoiditis, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

